Title: From George Washington to James Anderson, 22 January 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 22d Jany 1797
                        
                        Your letter of the 18th instant, with the Inventory & Reports of the
                            preceeding week, came to my hands yesterday; and being satisfied from your observations, and
                            indeed (on reflection) from what had occured to me before, of the necessity of water passing
                            thro’ the Distillery, I cannot do otherwise than approve of the establishment at the Mill,
                            for temporary purposes. The result of wch, must decide for, or against a more permanent one,
                            on a larger Scale at that place.
                        How far have you got, or is it likely you will get, with the New Road before
                            the labourers must be taken off for other purposes, which cannot be dispensed with? The
                            manner in which you propose (in your last letter) to open it, will be sufficient, and quite
                            satisfactory to me.
                        
                        The Cellar under the North end of the House, has a Well in it which I sunk
                            some years ago for the purpose of keeping Ice; and an attempt was made to do it; but from a
                            mistaken idea (which prevailed in those days) of excluding the external air, it was, from the
                            humidity within, occasioned by a close stopper, all dissolved before I opened it: I wish
                            therefore (if the Ice is sound & good after this letter gets to your hands) that you
                            would again fill & ram it well; putting a thin layer of straw all round, &
                            some at bottom on blocks; & leave it uncovered. While this work is about, make
                            Allison remain in the Cellar; otherwise, as it is the present receptacle of the Pork, there
                            will be a large Toll taken from it, by the Negros who are employed.
                        It is pretended here, that a new kind of red clover has been discovered by an
                            English Farmer in the Jerseys. It grows, according to his account, much ranker than the
                            common red clover; blooms much later; but yields at one cutting nearly as much as the other
                            does at two. I will send you (along with the other clover, & the early Potatoes)
                            half a bushel of this seed, as soon as the navigation is open; of which indeed there seems
                            to be little prospect at present; and will make them come to you, I fear, very unseasonably;
                            but as you may rely on the Potatoes & the above clover seed (five bushels and an
                            half in all) you will, of course be prepared for the reception of them.
                        I will write to Mr Landon Carter of Cleve (opposite to Port Royal) and request
                            him to inform you decisively, by letter, directed to the Post Office in Alexandria, whether I
                            may depend upon 30 bushels of Peas before you send the Waggon for them. The sooner after he
                            authorises it, it goes, the better; as the Road will be extremely deep on the breaking up of
                            the frost.
                        
                        You ask my opinion with respect to cutting down the thorn hedges. I leave the
                            decision of this matter to your own experience, which must be much greater than mine—If the
                            doing it will not destroy the stock, it certainly will thicken the hedge, & of
                            course add to the efficacy of it; but I have doubts whether cutting the Cedar down may not
                            be a means of destroying the plants, which would be unfortunate.
                        In looking over the Inventory you sent me, I see no mention of my large Boat.
                            If it is not in being, it will be the second of the kind I shall have lost within a short
                            time. It will be prudent to have the fishing Boats drawn up, or, more than probable, the Ice
                            will take them off.
                        In the Alexandria Store Accounts, transmitted to me by Mr Pearce, I perceive an
                            amazing number of Spades, Shovels, Scythes and Carpenters tools of various kinds &ca
                            &ca charged to me. Hence, It is to be feared these things have sometimes been got
                            without his orders. If this has been practiced, an absolute stop must be put to it; and
                            nothing got without a written order from you. This used to be an
                            invariable practice. nay more, when I was at home & could attend to my own business,
                            no new thing (not even a file) was ever given out without having the old, of the same kind,
                            brought in, or a satisfactory account rendered of it. Without rules of this sort are
                            observed, there will not only be great profusion in getting, and inattention to things when
                            got, but there may be, by those into whose hands they are placed, great embezzlement also.
                        How does the grain in the ground, and vetch, look after the severe drought in
                            the fall, & hard weather since? The several matters which, (in your last letter) you
                            propose to do, seem to me to be judicious, & are approved accordingly. I wish you
                            health & remain Your friend
                        
                        
                            Go: Washington
                            
                        
                    